DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
June 24, 2021
Drawings
The drawings are objected to under 37 CFR 1.83(a) for failing to show fail to show details of the block diagrams, methods, and flowcharts of Figures 1-2 since the rectangular boxes, diamonds, and ovals are depicted without descriptors as to the functional flow as described in the specification.  The unlabeled rectangular boxes depicted in the drawings should be provided with descriptive text labels.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation - Contingent Limitations
Claims  contain various conditional limitations which include:
CLAIM , 
 (1) “”
CLAIM , 
 (2) “”
CLAIM , 
 (3) “”
CLAIM , 
 (4) “”
CLAIM , 
 (5) “”
CLAIM , 
 (6) “”
CLAIM , 
 (7) “”
CLAIM , 
 (8) “”
CLAIM , 
 (9) “”
CLAIM , 
 (10) “”
CLAIM , 
 (11) “”
CLAIM , 
 (12) “”
CLAIM , 
 (13) “”
CLAIM , 
 (14) “”
The broadest reasonable interpretation of a system, apparatus, or product claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations ()-() is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  For example, for limitations ()-() a structure, such as an control unit recited in Applicant’s specification and a control device in  capable of performing the functions following the underlined portions above, is sufficient to disclose the above cited claim limitations.
In addition, limitations ()-() recited in claim(s)  recite either computer processing steps carried out by a computing device or method steps that required a first step if a first condition happens and a second step if a second condition happens.
With respect to conditional limitations in such cases, MPEP 2111.04 guides
The broadest reasonable interpretation of a method or process claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim
Accordingly, Ex Parte Schulhauser applies to limitations ()-(). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);"). 
For example, the broadest reasonable interpretation of Claim  does not require “” since the conditional limitations are not actually required to occur (i.e., “determining whether the steering gear falls below a limit distance from an end stop” rather than the condition of the steering gear falling below a limit distance from an end stop actually occurring)
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “actuating the vehicle steering actuator on the basis of the first control variable determined with the end stop return function, which control variable has a value above a threshold value”.  It is unclear what is meant by the word “which” in the context of the claim. This renders the claim vague and indefinite as a person of ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.  
Claim 10 recites the limitation “to actuate the vehicle steering actuator on the basis of the first control variable ascertained with the end stop return function, which control variable has a value above a threshold value.”  It is unclear what is meant by the word “which” in the context of the claim. This renders the claim vague and indefinite as a person of ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.  
Claims 2-9 and 11-20 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102  as being  by Nakakuki et al. (US 2019/0270482), hereinafter “Nakakuki et al”.
Regarding Claim , 
 disclose:
A method for actuating a vehicle steering actuator (5a “power-driven motor”) which is coupled to a steering gear (¶¶), comprising:
providing an end stop return function with which a first control variable () for the vehicle steering actuator (5a “power-driven motor”) can be determined, on the basis of which a force that returns the steering gear in the direction of a defined position can be at least partially generated with the vehicle steering actuator (5a “power-driven motor”) (¶¶; ;  A neutral position of the turning angle θ is located between θL and θR. In this range, the gain is kept at 0 and no control is specifically performed);
determining whether the steering gear falls below a limit distance () from an end stop () (¶¶) (); and if this is the case:
actuating the vehicle steering actuator (5a “power-driven motor”) on the basis of the first control variable () determined with the end stop return function, which control variable has a value above a threshold value (¶¶) ();
wherein, if the limit distance is not fallen below, no control variable is determined with the end stop return function or a control variable with a value not exceeding the threshold value (¶¶) () (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP 2111.04(II)).  Accordingly, if a method claim may be practiced without either a first or a second condition happening, then neither condition is required by the broadest reasonable interpretation of claim .  Under a broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim , 
 disclose:
wherein the threshold value is zero ().
Regarding Claim , 
 disclose:
wherein, as an additional condition to actuating the vehicle steering actuator on the basis of the end stop return function, it is determined whether an operating state-dependent criterion of a vehicle comprising the steering gear is met (¶¶) ().
Regarding Claim , 
 disclose:
wherein, as the operating state- dependent criterion, a non-activation of a parking function which is at least partially autonomous of the driver is defined, and/or a non-exceeding of a limit value by a vehicle speed  (¶¶) ().
Regarding Claim , 
 disclose:
5. The method of claim 1,
wherein a normal operation return function is additionally provided, with which, regardless of falling below the limit distance, a second control variable for the vehicle steering actuator can be determined, on the basis of which a force that returns the steering gear to the defined position can be at least partially generated with the vehicle steering actuator; and actuating the vehicle steering actuator when the limit distance is fallen below both on the basis of the first and the second control variable (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP 2111.04(II)).  Accordingly, if a method claim may be practiced without either a first or a second condition happening, then neither condition is required by the broadest reasonable interpretation of claim .  Under a broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim , 
 disclose:
wherein the vehicle steering actuator can also be actuated by a steering force support function on the basis of a third control variable (), wherein, on the basis of the third control variable (), a first maximum force and, when the limit distance is fallen below, a second maximum force can be generated, the magnitude of which corresponds at least to the sum of the first maximum force and a maximum return force that can be generated on the basis of at least the first control variable (¶¶). (See Examiner Note , infra)
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP 2111.04(II)).  Accordingly, if a method claim may be practiced without either a first or a second condition happening, then neither condition is required by the broadest reasonable interpretation of claim .  Under a broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim , 
 disclose:
further comprising: providing a monitoring function, with which the first control variable can be verified with regard to at least one criterion and which is configured to prevent the vehicle steering actuator from being actuated on the basis of the first control variable when the criterion is violated () (See Examiner Note , infra)
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP 2111.04(II)).  Accordingly, if a method claim may be practiced without either a first or a second condition happening, then neither condition is required by the broadest reasonable interpretation of claim .  Under a broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim , 
 disclose:
wherein the criterion defines permissible values of the first control variable depending on a movement variable of the steering gear and/or the vehicle speed ().
Regarding Claim , 
 disclose:
A control unit for actuating a vehicle steering actuator (5a “power-driven motor”) which is coupled to a steering gear (¶¶),
wherein the control unit comprises an end stop return function with which at least one first control variable () for the vehicle steering actuator (5a “power-driven motor”) can be determined, on the basis of which a force that returns the steering gear in the direction of a defined position can be at least partially generated with the vehicle steering actuator (5a “power-driven motor”);
wherein the control unit is configured to determine whether the steering gear falls below a limit distance from an end stop () (¶¶) (); and if this is the case, to actuate the vehicle steering actuator (5a “power-driven motor”) on the basis of the first control variable () ascertained with the end stop return function, which control variable has a value above a threshold value (¶¶) ();
wherein the control unit is also configured, when the limit distance is not fallen below, to determine no control variable with the end stop return function or a control variable with a value not exceeding the threshold value (¶¶) () (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur. (See MPEP 2111.04(II)).  Accordingly, a structure capable of performing limitation () as noted above, such as a vehicle control device, is sufficient to disclose this limitation. (See MPEP 2114). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim , 
 disclose:
wherein, as an additional condition to actuating the vehicle steering actuator on the basis of the end stop return function, it is determined whether an operating state-dependent criterion of a vehicle comprising the steering gear is met (¶¶) ().
Regarding Claim , 
 disclose:
wherein a normal operation return function is additionally provided, with which, regardless of falling below the limit distance, a second control variable for the vehicle steering actuator can be determined, on the basis of which a force that returns the steering gear to the defined position can be at least partially generated with the vehicle steering actuator; and actuating the vehicle steering actuator when the limit distance is fallen below both on the basis of the first and the second control variable (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP 2111.04(II)).  Accordingly, if a method claim may be practiced without either a first or a second condition happening, then neither condition is required by the broadest reasonable interpretation of claim .  Under a broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim , 
 disclose:
wherein a normal operation return function is additionally provided, with which, regardless of falling below the limit distance, a second control variable for the vehicle steering actuator can be determined, on the basis of which a force that returns the steering gear to the defined position can be at least partially generated with the vehicle steering actuator; and actuating the vehicle steering actuator when the limit distance is fallen below both on the basis of the first and the second control variable (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP 2111.04(II)).  Accordingly, if a method claim may be practiced without either a first or a second condition happening, then neither condition is required by the broadest reasonable interpretation of claim .  Under a broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim , 
 disclose:
wherein a normal operation return function is additionally provided, with which, regardless of falling below the limit distance, a second control variable for the vehicle steering actuator can be determined, on the basis of which a force that returns the steering gear to the defined position can be at least partially generated with the vehicle steering actuator; and actuating the vehicle steering actuator when the limit distance is fallen below both on the basis of the first and the second control variable (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP 2111.04(II)).  Accordingly, if a method claim may be practiced without either a first or a second condition happening, then neither condition is required by the broadest reasonable interpretation of claim .  Under a broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim , 
 disclose:
wherein the vehicle steering actuator can also be actuated by a steering force support function on the basis of a third control variable (),
wherein, on the basis of the third control variable, a first maximum force and, when the limit distance is fallen below, a second maximum force can be generated, the magnitude of which corresponds at least to the sum of the first maximum force and a maximum return force that can be generated on the basis of at least the first control variable (¶¶) (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP 2111.04(II)).  Accordingly, if a method claim may be practiced without either a first or a second condition happening, then neither condition is required by the broadest reasonable interpretation of claim .  Under a broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim , 
 disclose:
wherein the vehicle steering actuator can also be actuated by a steering force support function on the basis of a third control variable, wherein, on the basis of the third control variable, a first maximum force and, when the limit distance is fallen below, a second maximum force can be generated, the magnitude of which corresponds at least to the sum of the first maximum force and a maximum return force that can be generated on the basis of at least the first control variable (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP 2111.04(II)).  Accordingly, if a method claim may be practiced without either a first or a second condition happening, then neither condition is required by the broadest reasonable interpretation of claim .  Under a broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim , 
 disclose:
wherein the vehicle steering actuator can also be actuated by a steering force support function on the basis of a third control variable,
wherein,
on the basis of the third control variable, a first maximum force and, when the limit distance is fallen below, a second maximum force can be generated,
the magnitude of which corresponds at least to the sum of the first maximum force and a maximum return force that can be generated on the basis of at least the first control variable (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP 2111.04(II)).  Accordingly, if a method claim may be practiced without either a first or a second condition happening, then neither condition is required by the broadest reasonable interpretation of claim .  Under a broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim , 
 disclose:
wherein the vehicle steering actuator can also be actuated by a steering force support function on the basis of a third control variable,
wherein,
on the basis of the third control variable, a first maximum force  and,
when the limit distance is fallen below, a second maximum force can be generated,
the magnitude of which corresponds at least to the sum of the first maximum force and a maximum return force that can be generated on the basis of at least the first control variable (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP 2111.04(II)).  Accordingly, if a method claim may be practiced without either a first or a second condition happening, then neither condition is required by the broadest reasonable interpretation of claim .  Under a broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim , 
 disclose:
further comprising: providing a monitoring function, with which the first control variable can be verified with regard to at least one criterion and which is configured to prevent the vehicle steering actuator from being actuated on the basis of the first control variable when the criterion is violated () (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP 2111.04(II)).  Accordingly, if a method claim may be practiced without either a first or a second condition happening, then neither condition is required by the broadest reasonable interpretation of claim .  Under a broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakakuki et al. as applied above in view of Maeda (US 2018/0281851).
Regarding Claim , 
 disclose:
wherein the end stop return function and the normal operation return function comprise characteristic curves that deviate from each other, wherein the characteristic curves define values of the respective control variables depending on a movement variable  .
 disclose:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of   () (¶¶; “The steering return controller 85 calculates a compensation quantity I.sub.3* (a current value) for compensating for return characteristics of the steering wheel 21, on the basis of the steering torque τ, the vehicle speed V, the steering angle θs, and the steering angular velocity ωs. Correcting the basic assist controlled variable I.sub.1* by using the compensation quantity I.sub.3* compensates for excess or deficiency of self-aligning torque due to a road reaction force. This is because the compensation quantity I.sub.3* generates an assist force in a direction that causes the steering wheel 21 to return to its neutral position.”) in order to compensate for excess or deficiency of self-aligning torque (¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would in  to compensate for excess or deficiency of self-aligning torque (¶¶) (See: MPEP 2143(I)(D)).
Regarding Claim , 
 disclose:
wherein the vehicle steering actuator can also be actuated by a steering force support function on the basis of a third control variable (Nakakuki: ), wherein, on the basis of the third control variable (Nakakuki: ),a first maximum force and, when the limit distance is fallen below, a second maximum force can be generated, the magnitude of which corresponds at least to the sum of the first maximum force and a maximum return force that can be generated on the basis of at least the first control variable (Nakakuki: ) (See Examiner Note , infra).
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP 2111.04(II)).  Accordingly, if a method claim may be practiced without either a first or a second condition happening, then neither condition is required by the broadest reasonable interpretation of claim .  Under a broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747